        Case 3:20-cv-00042-MEM Document 17 Filed 04/14/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY                           :
                                             : CIVIL NO. 3: 20-CV-0042
            Plaintiff,                       :
                                             :
vs.                                          : (JUDGE MANNION)
                                             :
LUZERNE COUNTY, LUZERNE                      :
COUNTY SHERIFF’S DEPARTMENT,                 :
and LUZERNE COUNTY SHERIFF                   :
BRIAN SZUMSKI, individually and in           :
his official capacity,                       :
                                             :
            Defendants:                      : (ELECTRONICALLY FILED)


                   DEFENDANTS’ MOTION TO DISMISS
                   PLAINTIFF’S AMENDED COMPLAINT

      AND NOW, come the Defendants, LUZERNE COUNTY, LUZERNE

COUNTY SHERIFF’S DEPARTMENT AND LUZERNE COUNTY SHERIFF

BRIAN SZUMSKI, by and through their counsel, Dougherty, Leventhal & Price,

LLP, and hereby move this Honorable Court to dismiss the Plaintiff’s Amended

Complaint pursuant to F.R.C.P. 12(b)(6), averring in support the following:

      1. On or about January 9, 2020, Plaintiff Lawrence Kansky filed a

Complaint in against Defendants alleging his civil rights were violated.

Summons were issued on January 10, 2020. Waivers were returned thereby
        Case 3:20-cv-00042-MEM Document 17 Filed 04/14/20 Page 2 of 5




making Defendants responsive pleading due on or before March 13, 2020.

      2. On January 17, 2020, undersigned counsel has entered his appearance on

behalf of the Defendants.

      3. On March 13, 2020, Defendants filed a Motion to Dismiss Plaintiff’s

Complaint and their supporting brief was filed on March 27, 2020.

      4. On March 31, 2020, Plaintiff filed an Amended Complaint.

      5. Defendants hereby move for the dismissal of the Amended Complaint

pursuant to F.R.C.P. No. 12(b)(6) on the grounds that the Plaintiff’s Amended

Complaint fails to state a claim upon which relief can be granted. The grounds

upon which this Motion is based will be fully outlined in the Defendants’

supporting brief which will be filed pursuant to Local Rule 7.5.

      6. Undersigned counsel contacted counsel for Plaintiff, Cynthia L. Pollick,

Esquire, and she does not concur in the filing of this Motion.

      WHEREFORE, Defendants pray for the entry of an Order dismissing

Plaintiff’s Amended Complaint in its entirety.

                                Respectfully submitted:

                                DOUGHERTY, LEVENTHAL & PRICE, L.L.P.

                                       s/Sean P. McDonough
                                By:    _______________________________
                                       Sean P. McDonough, Esquire
                                       Attorney for Defendants
                                       PA ID# 47428
Case 3:20-cv-00042-MEM Document 17 Filed 04/14/20 Page 3 of 5




                           75 Glenmaura National Blvd.
                           Moosic, PA 18507
                           Phone (570) 347-1011 Fax (570) 347-7028
                           smcdonough@dlplaw.com
        Case 3:20-cv-00042-MEM Document 17 Filed 04/14/20 Page 4 of 5




                  CERTIFICATE OF NON-CONCURRENCE

      I, Sean P. McDonough, Esquire, attorney for Defendants, hereby certify that

I contacted counsel for the Plaintiff, Cynthia l. Pollick, Esquire and she does not

concur in the filing of this motion.


Date: April 14, 2020                          s/Sean P. McDonough,
                                              Sean P. McDonough, Esquire
                                              Attorney For Defendants
       Case 3:20-cv-00042-MEM Document 17 Filed 04/14/20 Page 5 of 5




                        CERTIFICATE OF SERVICE

      I, SEAN P. McDONOUGH, ESQUIRE, hereby certify that on the 14th

day of April, 2020, I served the foregoing MOTION TO DISMISS

PLAINTIFF’S AMENDED COMPLAINT , upon the persons indicated below as

follows:

                              Via electronic filing

Cynthia L. Pollick, Esquire
The Employment Law Firm
363 Laurel Street
Pittston, PA 18640
pollick@lawyer.com


                              Respectfully submitted,

                              DOUGHERTY, LEVENTHAL & PRICE, L.L.P.

                              s/Sean P. McDonough
                              __________________________________
                              SEAN P. McDONOUGH, ESQUIRE
                              Attorney for Defendants
                              PA ID# 47428
                              75 Glenmaura National Blvd.
                              Moosic, PA 18507
                              Phone (570) 347-1011
                              Fax (570) 347-7028
                              smcdonough@dlplaw.com
